 



EXHIBIT 10.3
THE BANK OF NOVA SCOTIA
Wholesale Banking Operations
Derivative Products
44 King Street West
Central Mail Room
Toronto, Ontario,
M5H 1H1
May 04, 2006

     
To:
  TRIZEC HOLDINGS OPERATING LLC
 
  TREASURY DEPARTMENT
 
  10 SOUTH RIVERSIDE PLAZA
 
  SUITE 1100
 
  CHICAGO
 
  ILLINOIS
 
  60606
 
  U.S.A.
 
   
Attention:
  Patrick Aldrich
 
   
Facsimile no.:
  818667286454

Dear Sirs:
Re: Interest Rate Swap Transaction                     Reference ID:
[Intentionally Omitted]
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the Transaction entered into between us on the Trade
Date specified below.
     The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

  1.   This Confirmation agreement constitutes a “Confirmation” as referred to
in and supplements, forms part of and is subject to, the ISDA Master Agreement
dated as of May 1, 2006, as amended and supplemented from time to time (the
“Agreement”), between THE BANK OF NOVA SCOTIA and TRIZEC HOLDINGS OPERATING LLC.
All provisions contained in the Agreement govern this Confirmation except as
expressly modified below.     2.   The terms of the particular Swap Transaction
to which this Confirmation relates are as follows:

 



--------------------------------------------------------------------------------



 



 2/5

     
Trade Date:
  May 04, 2006
 
   
Notional Amount:
  USD 250,000,000.00
 
   
Effective Date:
  May 02, 2006
 
   
Termination Date:
  May 01, 2007
 
   
Fixed Amounts
   
 
   
Fixed Rate Payer:
  TRIZEC HOLDINGS OPERATING LLC
 
   
Fixed Rate Payer Payment Dates:
  The; 15 May 2006; 15 Jun 2006
14 Jul 2006; 15 Aug 2006; 15 Sep 2006; 13 Oct 2006
15 Nov 2006; 15 Dec 2006; 12 Jan 2007;
15 Feb 2007; 15 Mar 2007; 13 Apr 2007;
30 Apr 2007; subject to adjustment in accordance with the Following Business Day
Convention
 
   
Fixed Rate Period End Dates:
  The 16th of each month; commencing on May 16, 2006 to and including the
Termination
 
  Date
 
   
Fixed Rate:
  5.2299%
 
   
Fixed Rate Day Count Fraction:
  Actual/360
 
   
Business Days for Fixed Rate Payments:
  London, New York
 
   
Business Day Convention:
  Following Business Day Convention
 
   
Floating Amounts
   
 
   
Floating Rate Payer:
  THE BANK OF NOVA SCOTIA
 
   
Floating Rate Payer Payment Dates:
  The; 15 May 2006; 15 Jun 2006
14 Jul 2006; 15 Aug 2006; 15 Sep 2006; 13 Oct 2006
15 Nov 2006; 15 Dec 2006; 12 Jan 2007;
15 Feb 2007; 15 Mar 2007; 13 Apr 2007;
30 Apr 2007; subject to adjustment in accordance with the Following Business Day
Convention

 



--------------------------------------------------------------------------------



 



 3/5

     
Floating Rate Period End Dates:
  The 16th of each month; commencing on May 16, 2006 to and including the
Termination Date
 
   
Floating Rate for the Initial Calculation Period:
  5.04% for the period May 02, 2006 to May 16, 2006
 
   
Floating Rate Option:
  USD-LIBOR-BBA
 
   
Designated Maturity:
  1-month
 
   
Spread:
  Not Applicable
 
   
Floating Rate Day Count Fraction:
  Actual/360
 
   
Reset Dates:
  The first date of the relevant Calculation Period.
 
   
Method of Averaging:
  Inapplicable
 
   
Compounding:
  Inapplicable
 
   
Compounding Dates:
  Inapplicable
 
   
Business Days for Floating Rate Payments:
  London, New York
 
   
Business Days for Rate Resets:
  London, New York
 
   
Business Day Convention:
  Following Business Day Convention
 
   
Calculation Agent:
  The Bank of Nova Scotia

      Other Provisions:         Provided no Event of Default, Potential Event of
Default or Termination Event (in respect of which Party B is an Affected Party)
has occurred and is continuing with respect to Party B, and provided no Early
Termination Date has been designated in connection with this Transaction, Party
B may assign its rights and obligations, in whole or in part, in respect of this
Transaction to a

 



--------------------------------------------------------------------------------



 



 4/5

      financial institution subject to the prior consent of Party A, which shall
not be unreasonably withheld or delayed.         Relationship Between Parties:  
      Each party will be deemed to represent to the other on the day on which it
enters into a Transaction that (absent a written agreement between the parties
that expressly imposes affirmative obligations to the contrary for this
Transaction):     3.   (a) Non-Reliance. It is acting for its own account, and
it has made its own independent decisions to enter into that Transaction and as
to whether that Transaction is appropriate or proper for it based upon its own
judgment and upon advice from such advisors as it has deemed necessary. It is
not relying on any communication (written or oral) of the other party as
investment advice being understood that information and explanations related to
the terms and conditions of a Transaction shall not be considered investment
advice or a recommendation to enter into that Transaction. No communication
(written or oral) received from the other party shall be deemed to be an
assurance or guarantee as to the expected results of that Transaction.        
(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming and assumes, the risk of that
Transaction.         (c) Status of Parties. The other party is not acting as a
fiduciary for or as an advisor to it in respect of that Transaction.     4.  
Offices:

  (a)   For purposes of this Transaction, the Office of THE BANK OF NOVA SCOTIA
is Toronto, Ontario.     (b)   For purposes of this Transaction, the Office of
TRIZEC HOLDINGS OPERATING LLC is CHICAGO, ILLINOIS.

  5.   Account Details:         [Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



 5/5

  6.   The parties hereto agree that this Confirmation, whether received in
original or facsimile form, may be executed in counterparts, which execution may
be effected by means of facsimile transmission. Where execution is effected by
means of facsimile transmission, the parties agree that the sender’s signature
as printed by the recipient’s facsimile machine shall be deemed to be the
sender’s original signature.         Please confirm that the foregoing correctly
sets forth the terms of our agreement by executing a copy of this Confirmation
and returning it to us by facsimile, Attention: WBO Derivative Product
Confirmations, Telephone: (416) 866-5415/3622, Facsimile: (416) 933-2291.

     
 
  Yours sincerely,
 
   
 
  THE BANK OF NOVA SCOTIA
 
   
 
  By: /s/ Stephen J. Bagnarol
 
  Its: Authorized Signatory
 
   
 
  By: /s/ Fareena Rahim
 
  Its: Authorized Signatory

         
Confirmed as of the date first written:
       
 
       
TRIZEC HOLDINGS OPERATING LLC
       
 
       
By its Managing Member Trizec Properties, Inc.
       
 
       
By: /s/ Patrick L. Aldrich
                 
Title: Treasurer
       
 
       
By: /s/ Michael C. Colleran
                 
Title: Executive Vice President and Chief Financial Officer
       

 